ICJ_076_ELSI_GBR_ITA_1987-03-02_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
ELETTRONICA SICULA S.p.A. (ELSI)

(UNITED STATES OF AMERICA v. ITALY)

ORDER OF 2 MARCH 1987
CONSTITUTION OF CHAMBER

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L’ELETTRONICA SICULA S.p.A. (ELSI)

(ÉTATS-UNIS D’AMERIQUE c. ITALIE)

ORDONNANCE DU 2 MARS 1987
CONSTITUTION DE CHAMBRE
Official citation :

Elettronica Sicula S.p.A. (ELSI),
Constitution of Chamber, Order of 2 March 1987,
ICJ. Reports 1987, p. 3.

Mode officiel de citation:

Elettronica Sicula S.p.A. (ELSI),
constitution de chambre, ordonnance du 2 mars 1987,
C1.J. Recueil 1987, p. 3.

 

Sales number 5 2 6
N° de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1987 1987
. 2 mars
Rôle général
2 mars 1987 n° 76
AFFAIRE

DE L’ELETTRONICA SICULA S.p.A. (ELSI)

(ÉTATS-UNIS D’AMERIQUE c. ITALIE)

ORDONNANCE
CONSTITUTION DE CHAMBRE

Présents : M. NAGENDRA SINGH, Président; MM. LACHS, RUDA, ELIAS,
Opa, AGO, SETTE-CAMARA, SCHWEBEL, sir Robert JENNINGS,
MM. MBAYE, BEDJAOUI, Ni, EVENSEN, TARASSOV, juges;
M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Aprés délibéré en chambre du conseil,

Vu les articles 26, paragraphe 2, 31 et 48 de son Statut et les articles 17,
18, 31, 44, 91 et 92 de son Réglement,

Rend l’ordonnance suivante :

1. Considérant que, par requête enregistrée au Greffe de la Cour le 6 fé-
vrier 1987, les Etats-Unis d'Amérique ont introduit une instance contre la
République italienne au sujet d’un différend découlant de la réquisition
opérée par le Gouvernement italien sur l’usine et d’autres éléments du pa-
trimoine de l’Elettronica Sicula S.p.A. (ELSD, société italienne qui était
selon eux contrôlée à 100 pour cent par deux sociétés des Etats-Unis ;

2. Considérant que, par lettres datées du 6 février 1987, le secrétaire
d'Etat des Etats-Unis d'Amérique et le chargé d’affaires par intérim des
Etats-Unis d'Amérique accrédité auprès du Royaume des Pays-Bas ont
fait savoir à la Cour que M. Abraham D. Sofaer avait été désigné comme

4
ELETTRONICA SICULA (ORDONNANCE 2 HI 87) 4

agent des Etats-Unis et que le Gouvernement des Etats-Unis demandait,
conformément à l’article 26, paragraphe 3, du Statut de la Cour, qu’une
chambre composée de cinq juges soit constituée pour statuer en l’es-
pèce ;

3. Considérant que, par télégramme daté du 13 février 1987, le ministre
des affaires étrangères d'Italie a fait savoir à la Cour que M. Luigi
Ferrari Bravo avait été désigné comme agent de l'Italie et que le Gou-
vernement italien acceptait la proposition du Gouvernement des Etats-
Unis tendant à ce que l’affaire soit portée devant une chambre composée
conformément à l’article 26 du Statut, et que cette acceptation a été
confirmée par lettre de l’agent de l'Italie en date du 13 février 1987 ;

4. Considérant que la Cour est ainsi saisie d’une demande des deux
Parties visant à ce que l’affaire soit portée devant une chambre constituée
à cet effet ; et considérant que les Parties ont été dûment consultées au
sujet de la composition de ladite chambre de la Cour conformément à
l'article 26, paragraphe 2, du Statut et à l’article 17, paragraphe 2, du Rè-
glement de la Cour;

5. Considérant que les Parties, consultées sur les questions de procé-
dure conformément à l’article 31 du Règlement de la Cour, ont indiqué
qu’elles étaient d’accord pour que soient fixés un délai de deux mois
pour le dépôt du mémoire des Etats-Unis d’Amérique et un délai de six
mois pour le dépôt du contre-mémoire de l'Italie ;

La Cour,

à l'unanimité,

1. Décide d'accéder à la demande des Gouvernements des Etats-Unis
d'Amérique et de l'Italie tendant à ce que soit constituée une chambre
spéciale de cing juges pour connaître de la présente affaire ;

2. Déclare que, lors d’une élection tenue le 2 mars 1987, les membres de
la Cour dont les noms suivent ont été élus membres de la Chambre:

M. Nagendra Singh, Président,
MM. Oda,
Ago,
Schwebel,
sir Robert Jennings, juges ;

3. Déclare la Chambre composée comme il est indiqué plus haut dû-
ment constituée pour connaître de l’affaire en vertu de la présente ordon-
nance ;

4. Fixe comme suit la date d'expiration des délais pour le dépôt des
premières pièces écrites :

Pour le mémoire des Etats-Unis d’ Amérique, le 15 mai 1987;

Pour le contre-mémoire de la République italienne, le 16 novem-
bre 1987;

Réserve la suite de la procédure.
ELETTRONICA SICULA (ORDONNANCE 2 III 87) 5

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, 4 La Haye, le deux mars mil neuf cent quatre-vingt-sept, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement des Etats-Unis d’Amé-
rique et au Gouvernement italien.

Le Président,
(Signé) NAGENDRA SINGH.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
